Case 20-10846 Doc 842-5 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit E Page 1 of 16




          EXHIBIT E
      Case 20-10846 Doc 842-5 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit E Page 2 of 16


                               Pachulski Stang Ziehl & Jones LLP
                                        10100 Santa Monica Blvd.
                                               13th Floor
                                         Los Angeles, CA 90067
                                                                   February 28, 2021
JIS                                                                Invoice 127418
                                                                   Client   05067
                                                                   Matter   00002
                                                                            JIS

RE: Committee Representation

 _______________________________________________________________________________________

           STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 02/28/2021
               FEES                                                  $63,969.50
               EXPENSES                                                $639.70
               TOTAL CURRENT CHARGES                                 $64,609.20

               BALANCE FORWARD                                      $144,850.39
               TOTAL BALANCE DUE                                    $209,459.59
   Case 20-10846 Doc 842-5 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit E Page 3 of 16


Pachulski Stang Ziehl & Jones LLP                                       Page:     2
Archdiocese of New Orleans OCC                                          Invoice 127418
05067 - 00002                                                           February 28, 2021




  Summary of Services by Professional
  ID        Name                        Title                 Rate       Hours              Amount

 AWC        Caine, Andrew W.            Partner             700.00       39.20         $27,440.00

 BDD        Dassa, Beth D.              Paralegal           460.00        1.50              $690.00

                                                                          4.50          $1,777.50
 DHH        Hinojosa, Diane H.          Paralegal           395.00
                                                                          8.90          $6,230.00
 GNB        Brown, Gillian N.           Counsel             700.00
                                                                          7.50          $5,250.00
 IAWN       Nasatir, Iain A. W.         Partner             700.00
                                                                          0.20              $140.00
 IDS        Scharf, Ilan D.             Partner             700.00
 JIS        Stang, James I.             Partner             700.00       15.80         $11,060.00

 KHB        Brown, Kenneth H.           Partner             700.00        2.40          $1,680.00

 LFC        Cantor, Linda F.            Partner             700.00        0.50              $350.00

 NPL        Lockwood, Nancy P. F.       Paralegal           460.00       11.40          $5,244.00

 SLL        Lee, Sophia L.              Other               395.00       10.40          $4,108.00

                                                                       102.30           $63,969.50
      Case 20-10846 Doc 842-5 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit E Page 4 of 16


Pachulski Stang Ziehl & Jones LLP                                             Page:     3
Archdiocese of New Orleans OCC                                                Invoice 127418
05067 - 00002                                                                 February 28, 2021


  Summary of Services by Task Code
  Task Code         Description                                       Hours                        Amount

 AA                 Asset Analysis/Recovery[B120]                      1.00                        $700.00

 BL                 Bankruptcy Litigation [L430]                      41.80                   $27,172.00

 CA                 Case Administration [B110]                         2.70                       $1,242.00

 CO                 Claims Admin/Objections[B310]                     16.30                       $6,865.50

 FE                 Fee/Employment Application                         1.80                        $900.00

 GC                 General Creditors Comm. [B150]                    20.60                   $14,420.00

 IC                 Insurance Coverage                                15.90                   $11,130.00

 PD                 Plan & Disclosure Stmt. [B320]                     2.20                       $1,540.00

                                                                          102.30              $63,969.50
   Case 20-10846 Doc 842-5 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit E Page 5 of 16


Pachulski Stang Ziehl & Jones LLP                                       Page:     4
Archdiocese of New Orleans OCC                                          Invoice 127418
05067 - 00002                                                           February 28, 2021


  Summary of Expenses
  Description                                                                               Amount
Outside Services                                                                     $500.00
Pacer - Court Research                                                               $139.70

                                                                                            $639.70
   Case 20-10846 Doc 842-5 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit E Page 6 of 16


Pachulski Stang Ziehl & Jones LLP                                                              Page:     5
Archdiocese of New Orleans OCC                                                                 Invoice 127418
05067 - 00002                                                                                  February 28, 2021


                                                                                       Hours           Rate        Amount

  Asset Analysis/Recovery[B120]
 02/17/2021   JIS      AA       Review and provide comments on reply to Rule            0.40        700.00         $280.00
                                2004 opposition.
 02/19/2021   AWC      AA       Emails with Locke regarding real property,              0.30        700.00         $210.00
                                valuation.
 02/19/2021   JIS      AA       Email to co-counsel regarding valuation of real         0.10        700.00          $70.00
                                property.
 02/19/2021   JIS      AA       Review Rule 2004 exam draft relating to Captive         0.20        700.00         $140.00
                                Insurance Co.

                                                                                        1.00                       $700.00

  Bankruptcy Litigation [L430]
 02/01/2021   AWC      BL       Emails with team regarding IT preparation for           0.60        700.00         $420.00
                                databases (.30); call and emails with Locke and
                                team regarding real estate appraiser/employment
                                (.30).
 02/01/2021   AWC      BL       Call with J. Stang regarding status of discovery        0.10        700.00          $70.00
 02/01/2021   AWC      BL       Call J. Stang regarding update on status of             0.10        700.00          $70.00
                                discovery.
 02/01/2021   JIS      BL       Call Andy Caine regarding status of discovery.          0.10        700.00          $70.00
 02/02/2021   AWC      BL       Emails with Locke and team regarding various            0.80        700.00         $560.00
                                discovery/claim issues (.80);
 02/04/2021   AWC      BL       Emails with client regarding asset issues (.20);        0.60        700.00         $420.00
                                emails with Jones Walker and call with Locke
                                regarding discovery (.40).
 02/05/2021   AWC      BL       Read new filings, including Annual Report and           1.10        700.00         $770.00
                                emails with Locke thereon.
 02/05/2021   GNB      BL       Email with Andrew W. Caine and with C. Davin            0.10        700.00          $70.00
                                Boldissar regarding non-bates labelled documents
                                for Everlaw database.
 02/08/2021   AWC      BL       Emails with Locke and team regarding discovery          0.60        700.00         $420.00
                                and case issues (.60);
 02/09/2021   AWC      BL       Read updated insurance summary (.30).                   0.30        700.00         $210.00
 02/11/2021   AWC      BL       Emails with Locke regarding various case issues.        0.40        700.00         $280.00
 02/12/2021   AWC      BL       Emails with Locke and client and calls with James I.    1.00        700.00         $700.00
                                Stang regarding various case issues/strategy (.60);
                                skim Jones Walker document chart and emails with
                                team thereon (.40).
 02/12/2021   GNB      BL       Review Allison Kingsmill letter from this evening       0.10        700.00          $70.00
   Case 20-10846 Doc 842-5 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit E Page 7 of 16


Pachulski Stang Ziehl & Jones LLP                                                              Page:     6
Archdiocese of New Orleans OCC                                                                 Invoice 127418
05067 - 00002                                                                                  February 28, 2021


                                                                                       Hours           Rate         Amount
                                regarding status of Rule 2004 document production
                                and briefly review chart attached thereto; Email
                                James I. Stang, Linda F. Cantor, and Andrew W.
                                Caine regarding same; Email with Andrew W. Caine
                                regarding same.
 02/12/2021   JIS      BL       Call Andrew Caine regarding update on status of         0.10        700.00           $70.00
                                discovery.
 02/15/2021   AWC      BL       Read ANO letter and chart of document production        1.60        700.00         $1,120.00
                                issues/status and emails with counsel regarding
                                hearing.
 02/16/2021   AWC      BL       Emails with BRG regarding discovery                     1.80        700.00         $1,260.00
                                information/issues (.40); read Debtors opposition to
                                2004 motion/exhibits, review 2004 motion and
                                related correspondence, and emails with Locke/team
                                thereon and regarding response/hearing (1.40).
 02/16/2021   NPL      BL       Email communications with G. Brown and A. Caine         0.20        460.00           $92.00
                                regarding mediation research.
 02/16/2021   NPL      BL       Review bankruptcy dockets, plans and disclosure         1.10        460.00          $506.00
                                statement for mediation research.
 02/16/2021   NPL      BL       Prepare mediation research spreadsheet.                 1.40        460.00          $644.00
 02/16/2021   NPL      BL       Draft email to B. Brown and A. Caine regarding          0.20        460.00           $92.00
                                mediation research.
 02/17/2021   AWC      BL       Calls and emails with Locke regarding cases             3.90        700.00         $2,730.00
                                issues/2004 (.60); review underlying material/drafts
                                for 2004 reply and emails with team and BRG
                                thereon and regarding discovery (1.40); review 2004
                                opposition and map/draft and revise reply (1.60);
                                call with Mintz regarding 2004, order and review
                                order (.30).
 02/17/2021   GNB      BL       Telephone conference with Nancy Lockwood                0.20        700.00          $140.00
                                regarding insert for reply in support of Rule 2004
                                motion directed to Archdiocese (.1); Prepare for
                                same (.1).
 02/17/2021   NPL      BL       Email communications with R. Mori regarding pdf         0.20        460.00           $92.00
                                files.
 02/17/2021   NPL      BL       Review and reply to email from A. Caine regarding       0.10        460.00           $46.00
                                mediation research.
 02/17/2021   NPL      BL       Review debtor dockets, plans and disclosure             2.70        460.00         $1,242.00
                                statements for mediation references.
 02/17/2021   NPL      BL       Review, revise and update mediation research            2.60        460.00         $1,196.00
                                spreadsheet.
 02/17/2021   NPL      BL       Draft email to A. Caine and G. Brown regarding          0.10        460.00           $46.00
                                mediation research status and updated spreadsheet.
   Case 20-10846 Doc 842-5 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit E Page 8 of 16


Pachulski Stang Ziehl & Jones LLP                                                              Page:     7
Archdiocese of New Orleans OCC                                                                 Invoice 127418
05067 - 00002                                                                                  February 28, 2021


                                                                                       Hours           Rate         Amount
 02/18/2021   AWC      BL       Calls and emails with Locke and team and                4.80        700.00         $3,360.00
                                draft/revise reply to 2004 motion opposition (3.20);
                                emails with team regarding insurance and
                                non-debtor info/documents, 2004 motions (.70);
                                review JW edits to 2004 order, revise order and
                                emails with Locke an team thereon (.90).
 02/18/2021   AWC      BL       Review and revise order regarding abuse claim           0.80        700.00          $560.00
                                access and calls and emails with team and Locke
                                thereon.
 02/18/2021   GNB      BL       Review Andrew W. Caine draft reply in support of        0.10        700.00           $70.00
                                Rule 2004 motion directed to Archdiocese and
                                comment to Andrew W. Caine regarding same.
 02/18/2021   GNB      BL       Email with Nancy Lockwood regarding research for        0.10        700.00           $70.00
                                insert for reply in support of Rule 2004 motion
                                directed to Archdiocese.
 02/18/2021   GNB      BL       Briefly review Archdiocese's arguments in               0.10        700.00           $70.00
                                opposition to Rule 2004 motion directed to
                                Archdiocese.
 02/18/2021   GNB      BL       Email with Andrew W. Caine and with Paul N.             0.10        700.00           $70.00
                                Shields regarding edits to reply in support of Rule
                                2004 motion directed to Archdiocese.
 02/18/2021   NPL      BL       Email communications with G. Brown and A. Caine         0.10        460.00           $46.00
                                regarding mediation research.
 02/19/2021   AWC      BL       Emails with Jones Walker and Locke regarding 2004       1.20        700.00          $840.00
                                reply and order and further information (.90); read
                                and revise 2004 reply (.30).
 02/19/2021   AWC      BL       Review final revised order on abuse claim access        0.40        700.00          $280.00
                                and read emails with counsel thereon (.40);
 02/22/2021   AWC      BL       Review/revise 2004 motion to insurance companies        1.30        700.00          $910.00
                                and emails with team thereon and re ANO response
                                (.90); review documents to prepare for counsel
                                meeting (.40).
 02/23/2021   AWC      BL       Emails with Locke regarding various matters (.30);      0.90        700.00          $630.00
                                attend hearing regarding various matters (.60).
 02/23/2021   AWC      BL       Calls and emails with Locke regarding discovery         2.50        700.00         $1,750.00
                                issues (.40); email to JW regarding discovery and
                                real property issues and review documents therefor
                                (.30); read Camden motion to compel and emails
                                with team thereon (.60); review and revise 2004
                                motion/declarations to Captive and emails with team
                                thereon and regarding strategy/other insurance
                                discovery (1.20).
 02/23/2021   GNB      BL       Email John Varadian and Matthew Kruetzer, with cc       0.10        700.00           $70.00
   Case 20-10846 Doc 842-5 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit E Page 9 of 16


Pachulski Stang Ziehl & Jones LLP                                                              Page:     8
Archdiocese of New Orleans OCC                                                                 Invoice 127418
05067 - 00002                                                                                  February 28, 2021


                                                                                       Hours           Rate         Amount
                                to D. Ray Strong and Matthew R. Babcock,
                                regarding update of potential computer consultancy
                                work for Financial Edge and other computer
                                programs.
 02/24/2021   AWC      BL       Review revised 2004 motion to Captive and               0.90        700.00          $630.00
                                calls/emails with team and Locke thereon (.60);
                                emails with JW regarding discovery issues (.30).
 02/24/2021   GNB      BL       Revise Rule 2004 motion directed to Archdiocese of      0.20        700.00          $140.00
                                New Orleans Indemnity, Inc. (0.1); Email with C.
                                Davin Boldissar regarding same (0.1).
 02/24/2021   GNB      BL       Revise Rule 2004 motion directed to Archdiocese of      0.40        700.00          $280.00
                                New Orleans Indemnity, Inc. (0.2); Finalize
                                declarations of Andrew W. Caine and Gillian N.
                                Brown in support thereof (.2).
 02/25/2021   AWC      BL       Review/revise revised captive 2004 motion and           0.90        700.00          $630.00
                                emails with Locke and team thereon.
 02/25/2021   JIS      BL       Call with L. Lord attorneys regarding mediator          1.50        700.00         $1,050.00
                                issues.
 02/26/2021   AWC      BL       Call with JW regarding discovery and asset issues       2.60        700.00         $1,820.00
                                (.80); call with James I. Stang regarding
                                issues/strategy (.60); emails with Locke regarding
                                non-debtor discovery/strategy (.30); emails with JW
                                regarding additional produced documents and skim
                                documents (.90).
 02/26/2021   JIS      BL       Call with Andrew Caine and Debtor counsel               0.60        700.00          $420.00
                                regarding discovery issues (partial).
 02/28/2021   GNB      BL       Email with Andrew W. Caine regarding deadline for       0.10        700.00           $70.00
                                Archdiocese's written objections and responses to
                                Rule 2004 document requests and privilege log.

                                                                                       41.80                   $27,172.00

  Case Administration [B110]
 02/04/2021   NPL      CA       Review Debtor docket regarding recently filed           0.40        460.00          $184.00
                                motions, orders and applications.
 02/04/2021   NPL      CA       Update critical date and deadline memorandum.           0.60        460.00          $276.00
 02/04/2021   NPL      CA       Email communications with B. Anavim regarding           0.20        460.00           $92.00
                                edits to critical date and deadline memorandum.
 02/08/2021   NPL      CA       Email communications with E. Gray regarding             0.60        460.00          $276.00
                                amended schedules and statement of financial affairs
                                for diocese cases.
 02/19/2021   NPL      CA       Review debtor docket regarding recently filed           0.30        460.00          $138.00
                                pleadings, dates and deadlines.
   Case 20-10846 Doc 842-5 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit E Page 10 of 16


Pachulski Stang Ziehl & Jones LLP                                                               Page:     9
Archdiocese of New Orleans OCC                                                                  Invoice 127418
05067 - 00002                                                                                   February 28, 2021


                                                                                        Hours           Rate         Amount
 02/19/2021   NPL      CA       Review, revise and update critical dates and deadline    0.20        460.00           $92.00
                                memorandum.
 02/26/2021   NPL      CA       Update critical dates and deadlines memorandum.          0.40        460.00          $184.00

                                                                                         2.70                       $1,242.00

  Claims Admin/Objections[B310]
 02/22/2021   JIS      CO       Call L. Cantor regarding filed proofs of claim and       0.50        700.00          $350.00
                                claims review.
 02/22/2021   JIS      CO       Call Ilan Scharf regarding claims review issues.         0.20        700.00          $140.00
 02/22/2021   LFC      CO       Call J. Stang regarding filed proofs of claim and        0.50        700.00          $350.00
                                claims review.
 02/22/2021   IDS      CO       Call J. Stang regarding claims review issues.            0.20        700.00          $140.00
 02/23/2021   DHH      CO       Redact abuse survivor claims.                            1.40        395.00          $553.00
 02/23/2021   SLL      CO       Redact sexual abuse claims.                              2.00        395.00          $790.00
 02/23/2021   SLL      CO       Redact claims.                                           2.20        395.00          $869.00
 02/24/2021   DHH      CO       Redact abuse survivor claims.                            2.10        395.00          $829.50
 02/24/2021   SLL      CO       Redact confidential sexual abuse proofs of claim.        4.50        395.00         $1,777.50
 02/25/2021   SLL      CO       Redact confidential sexual abuse claims.                 1.70        395.00          $671.50
 02/26/2021   DHH      CO       Research regarding duplicate claims.                     1.00        395.00          $395.00

                                                                                        16.30                       $6,865.50

  Fee/Employment Application
 02/02/2021   BDD      FE       Prepare BRG fee statement (June - Oct 2020) and          0.80        460.00          $368.00
                                emails P. Shields re same
 02/02/2021   BDD      FE       Email N. DeLeon re BRG monthly fee statement             0.10        460.00           $46.00
 02/03/2021   BDD      FE       Revisions to BRG fee statement and email P. Shields      0.20        460.00           $92.00
                                re same
 02/04/2021   GNB      FE       Draft employment application for Zobrio (.15);           0.20        700.00          $140.00
                                Email Joshua M. Fried and Beth D. Dassa regarding
                                conflict check list; Email John Varadian and
                                Matthew Kreutzer regarding status of computer
                                consultancy project(.05).
 02/04/2021   BDD      FE       Email G. Brown re conflicts check                        0.10        460.00           $46.00
 02/05/2021   BDD      FE       Review BRG conflicts check and email G. Brown re         0.10        460.00           $46.00
                                same
 02/10/2021   BDD      FE       Email L. Cantor and J. Fried re PSZJ fee statement       0.10        460.00           $46.00
   Case 20-10846 Doc 842-5 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit E Page 11 of 16


Pachulski Stang Ziehl & Jones LLP                                                              Page:    10
Archdiocese of New Orleans OCC                                                                 Invoice 127418
05067 - 00002                                                                                  February 28, 2021


                                                                                       Hours           Rate         Amount
 02/10/2021   BDD      FE       Email D. Boldissar re PSZJ fee statement                0.10        460.00           $46.00
 02/22/2021   JIS      FE       Call to D. Boldissar and D. Welsh regarding             0.10        700.00           $70.00
                                mediation interviews.

                                                                                        1.80                        $900.00

  General Creditors Comm. [B150]
 02/01/2021   AWC      GC       Weekly Committee call (1.0);                            1.00        700.00          $700.00
 02/01/2021   JIS      GC       Attend Committee meeting.                               1.00        700.00          $700.00
 02/02/2021   AWC      GC       Weekly call with counsel (1.10).                        1.10        700.00          $770.00
 02/02/2021   JIS      GC       Attend committee meeting.                               1.10        700.00          $770.00
 02/08/2021   AWC      GC       Weekly committee call (.90).                            0.90        700.00          $630.00
 02/08/2021   JIS      GC       Review Court's order re committee formation (.3);       0.40        700.00          $280.00
                                call D. Boldissar re same (.1).
 02/09/2021   AWC      GC       Weekly meeting of counsel (1.60);                       1.60        700.00         $1,120.00
 02/09/2021   JIS      GC       Call with state court counsel regarding bar             1.60        700.00         $1,120.00
                                date/access to claims; stay issues, plan timing,
                                mediator candidates, order re commercial
                                committee.
 02/09/2021   KHB      GC       Review opinion on TMI motion for additional             1.10        700.00          $770.00
                                committee (.8); emails with J. Stang and L.Cantor re
                                same (.2); email D. Boldisar re same (.1).
 02/10/2021   JIS      GC       Call Ken Brown regarding TMI motion and next            0.20        700.00          $140.00
                                steps.
 02/10/2021   KHB      GC       Confer with J. Stang re Order on TMI motion for         0.20        700.00          $140.00
                                new committee and next steps.
 02/15/2021   JIS      GC       Call with Committee regarding TMI order and             1.80        700.00         $1,260.00
                                opinion, and mediator interviews.
 02/15/2021   KHB      GC       Confer with D. Baldisar, R. Kubel and J. Stang re       1.10        700.00          $770.00
                                order appointing new committee and next steps (.9);
                                confer with J. Stang re same (.2).
 02/16/2021   AWC      GC       Weekly call with Committee, counsel regarding           1.70        700.00         $1,190.00
                                various issues/discovery (1.70);
 02/16/2021   JIS      GC       Attend committee call.                                  1.70        700.00         $1,190.00
 02/22/2021   AWC      GC       Weekly call with Committee (partial) (.80)              0.80        700.00          $560.00
 02/22/2021   JIS      GC       Attend committee meeting for mediator interviews,       1.10        700.00          $770.00
                                and update on other case issues.
 02/23/2021   AWC      GC       Weekly call with counsel                                0.80        700.00          $560.00
 02/23/2021   JIS      GC       Call state court counsel regarding upcoming agenda      0.80        700.00          $560.00
   Case 20-10846 Doc 842-5 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit E Page 12 of 16


Pachulski Stang Ziehl & Jones LLP                                                              Page:    11
Archdiocese of New Orleans OCC                                                                 Invoice 127418
05067 - 00002                                                                                  February 28, 2021


                                                                                       Hours           Rate         Amount
                                for hearing and mediation candidates.
 02/25/2021   JIS      GC       Call P. Vance regarding case status.                    0.60        700.00          $420.00

                                                                                       20.60                   $14,420.00

  Insurance Coverage
 02/02/2021   IAWN IC           Exchange emails with Andrew W Caine re                  0.10        700.00           $70.00
                                application discovery
 02/02/2021   IAWN IC           Review Brown and Andrew W Caine emails re               0.10        700.00           $70.00
                                discovery
 02/04/2021   IAWN IC           Review James I Stang email re Thuma ruliings            0.10        700.00           $70.00
 02/06/2021   IAWN IC           Review Boldissar email re BSA pleading and              0.10        700.00           $70.00
                                respond to Andrew W Caine re same
 02/08/2021   IAWN IC           Exchange telephone calls and emails with Boldissar      0.20        700.00          $140.00
                                re insurance and TCC meeting
 02/08/2021   IAWN IC           Exchange emails and telephone call with Boldissar       0.10        700.00           $70.00
                                re committee telephone call
 02/08/2021   IAWN IC           Exchange emails with Murray re coverage chart and       0.10        700.00           $70.00
                                slotting chart
 02/12/2021   IAWN IC           Research defense under La. Law                          1.80        700.00         $1,260.00
 02/13/2021   IAWN IC           Continued defense research under La law                 0.80        700.00          $560.00
 02/14/2021   IAWN IC           Continued LA research re occurrence                     1.60        700.00         $1,120.00
 02/17/2021   IAWN IC           Exchange texts with James I Stang re NOLA               0.20        700.00          $140.00
                                insurance, .1; draft and send email to Boldissar re
                                insurance, .1
 02/18/2021   GNB      IC       Draft Rule 2004 motion directed to Archdiocese of       1.40        700.00          $980.00
                                New Orleans Indemnity, Inc. (1.2); Research
                                corporate documents relating to same (.1); Review
                                declaration of Jeffrey Entwisle in connection of
                                same (.1).
 02/18/2021   GNB      IC       Email with James I. Stang, Andrew W. Caine, and         0.10        700.00           $70.00
                                Iain A.W. Nasatir regarding Rule 2004 motions
                                directed to insurers.
 02/18/2021   IAWN IC           Review and analyze NOLA response to insurance           0.60        700.00          $420.00
                                discovery, .2, respond re same to Andrew W Caine,
                                .1, review Interstate case, .2, exchange emails with
                                Boldissar re insurance, .1
 02/19/2021   GNB      IC       Prepare exhibits to declaration of Gillian N. Brown     0.10        700.00           $70.00
                                in support of Rule 2004 motion directed to
                                Archdiocese of New Orleans Indemnity, Inc.
 02/19/2021   GNB      IC       Continue drafting Rule 2004 motion directed to          2.00        700.00         $1,400.00
   Case 20-10846 Doc 842-5 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit E Page 13 of 16


Pachulski Stang Ziehl & Jones LLP                                                                Page:    12
Archdiocese of New Orleans OCC                                                                   Invoice 127418
05067 - 00002                                                                                    February 28, 2021


                                                                                         Hours           Rate         Amount
                                Archdiocese of New Orleans Indemnity, Inc.
 02/19/2021   GNB      IC       Draft declaration of Andrew W. Caine in support of        0.30        700.00          $210.00
                                Rule 2004 motion directed to Archdiocese of New
                                Orleans Indemnity, Inc.
 02/19/2021   GNB      IC       Draft proposed order granting Rule 2004 motion            0.10        700.00           $70.00
                                directed to Archdiocese of New Orleans Indemnity,
                                Inc.
 02/19/2021   GNB      IC       Draft declaration of Gillian N. Brown in support of       0.10        700.00           $70.00
                                Rule 2004 motion directed to Archdiocese of New
                                Orleans Indemnity, Inc.
 02/20/2021   GNB      IC       Email C. Davin Boldissar and Ashley Mohr                  0.10        700.00           $70.00
                                regarding scheduling hearings on Rule 2004 motions
                                directed to insurance companies.
 02/21/2021   GNB      IC       Email with Iain A. W. Nasatir regarding draft Rule        0.10        700.00           $70.00
                                2004 motion directed to Archdiocese of New
                                Orleans Indemnity, Inc.
 02/21/2021   IAWN IC           Review 2004 motion and declarations, .8, email to         0.90        700.00          $630.00
                                G. Brown, Andrew W Caine, and James I Stang re
                                same.1
 02/22/2021   GNB      IC       Revise and edit Rule 2004 motion directed to              0.20        700.00          $140.00
                                Archdiocese of New Orleans Indemnity, Inc., and
                                email Iain A.W. Nasatir regarding same (.1); Review
                                Andrew W. Caine edits to Rule 2004 motion
                                directed to Archdiocese of New Orleans Indemnity,
                                Inc. (.1).
 02/22/2021   IAWN IC           Review Andrew W Caine edits to 2004, .2, exchange         0.40        700.00          $280.00
                                emails with Gillian N Brown re captive ID., .1,
                                review emails between James i Stang, Andrew W
                                Caine and Gillian N Brown re finalizing 2004, .1
 02/22/2021   JIS      IC       Attend in camera hearing regarding insurance              1.50        700.00         $1,050.00
                                coverage.
 02/23/2021   GNB      IC       Finalize Rule 2004 motion directed to Archdiocese         2.40        700.00         $1,680.00
                                of New Orleans Indemnity, Inc., and associated
                                papers (1.8); Research additional facts for same (.4);
                                Email Omer F. Kuebel III, C. Davin Boldissar, and
                                Ashley Mohr regarding filing and service of same
                                (.1); Email with Linda F. Cantor regarding same
                                (.1).
 02/23/2021   IAWN IC           Exchange emails with Brown re 2004 on insurance           0.10        700.00           $70.00
                                information
 02/24/2021   IAWN IC           Review emails between James I Stang, Linda F              0.20        700.00          $140.00
                                Cantor, Brown, Boldissar re 2004 filing
 02/25/2021   IAWN IC           Review emalils from Boldissar, Brown, Andrew W            0.10        700.00           $70.00
   Case 20-10846 Doc 842-5 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit E Page 14 of 16


Pachulski Stang Ziehl & Jones LLP                                                            Page:    13
Archdiocese of New Orleans OCC                                                               Invoice 127418
05067 - 00002                                                                                February 28, 2021


                                                                                     Hours           Rate        Amount
                                Caine, re filing of 2004

                                                                                     15.90                   $11,130.00

  Plan & Disclosure Stmt. [B320]
 02/16/2021   JIS      PD       Telephone call possible consultant regarding child    0.20        700.00          $140.00
                                protection measures for inclusion in plan.
 02/19/2021   AWC      PD       read motion to extend exclusivity and emails with     0.80        700.00          $560.00
                                counsel thereon (.80).
 02/22/2021   AWC      PD       Review exclusivity extension motion and emails        0.60        700.00          $420.00
                                with Locke and team thereon.
 02/22/2021   GNB      PD       Email with James I. Stang, Linda F. Cantor, and to    0.20        700.00          $140.00
                                Andrew W. Caine regarding confidentiality of sex
                                abuse claims (.1); Email with Diane Hinojosa
                                regarding maintenance of confidentiality of sex
                                abuse claims (.1).
 02/25/2021   AWC      PD       Emails with Locke and client regarding exclusivity    0.40        700.00          $280.00
                                extension motion/strategy.

                                                                                      2.20                       $1,540.00

  TOTAL SERVICES FOR THIS MATTER:                                                                           $63,969.50
   Case 20-10846 Doc 842-5 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit E Page 15 of 16


Pachulski Stang Ziehl & Jones LLP                                                    Page:    14
Archdiocese of New Orleans OCC                                                       Invoice 127418
05067 - 00002                                                                        February 28, 2021



 Expenses

 02/28/2021   OS         Everlaw, Inv. 36264, AD New Orleans database for month of      500.00
                         February


 02/28/2021   PAC        Pacer - Court Research                                         139.70

   Total Expenses for this Matter                                                    $639.70
   Case 20-10846 Doc 842-5 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit E Page 16 of 16


Pachulski Stang Ziehl & Jones LLP                                                         Page:    15
Archdiocese of New Orleans OCC                                                            Invoice 127418
05067 - 00002                                                                             February 28, 2021


                                                REMITTANCE ADVICE

                                    Please inlcude this Remittance with your payment

For current services rendered through:        02/28/2021

Total Fees                                                                                             $63,969.50

Total Expenses                                                                                                639.70

Total Due on Current Invoice                                                                           $64,609.20

  Outstanding Balance from prior invoices as of        02/28/2021          (May not include recent payments)

A/R Bill Number           Invoice Date              Fees Billed         Expenses Billed              Balance Due
 126564                   10/31/2020                $70,277.50           $1,830.89                     $14,055.50

 126902                   11/30/2020               $135,207.50           $1,810.71                     $27,041.50

 126935                   12/31/2020               $132,105.00           $7,674.83                     $26,421.00

 127406                   01/31/2021                $75,933.50           $1,398.89                     $77,332.39

             Total Amount Due on Current and Prior Invoices:                                          $209,459.59
